Case 2:18-cv-00656-RAJ-DEM Document 45 Filed 07/12/19 Page 1 of 3 PageID# 370



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


 Trans-Radial Solutions, LLC,
                                Plaintiff,
        v.                                                Civil Action No. 2:18-cv-00656
 Burlington Medical, LLC, Mr. John Williams,
 Fox Three Partners, LLC, and Phillips Safety
 Products, Inc.
                                Defendants.



   PLAINTIFF’S MOTION FOR LEAVE TO RESET SETTLEMENT CONFERENCE

       Plaintiff Trans-Radial Solutions, LLC, by counsel, respectfully moves this Court to modify

its June 27, 2019 Bench Order (D.E. 39) setting a settlement conference within 30 days of July 29,

2019. Specifically, Plaintiff proposes rescheduling the settlement conference to a later date by

approximately 8 weeks for reasons explained in the accompanying Memorandum. As of today,

despite a Motion to Compel and looming claim construction deadlines, Defendants have produced

not a single discovery response, evading questions about the scope of their infringement,

magnitude of damages, and other issues relevant to settlement. The minor revision requested here

will allow time for the Court to resolve outstanding motions and permit at least a first round of

discovery. It does not change any dates in the Rule 16(b) Scheduling Order (D.E. 43).

       Pursuant to Local Rule 37(E), counsel for the parties were unable to reach an agreement

on this matter with Defendants expressing their opposition to Plaintiff’s proposal. Plaintiff’s

proposed revision, however, would not prejudice Defendants; instead, it will benefit the settlement

conference and help to ensure that the United States Magistrate Judge and this Court will have a
Case 2:18-cv-00656-RAJ-DEM Document 45 Filed 07/12/19 Page 2 of 3 PageID# 371



more developed factual record on which to decide important issues in this case. The accompanying

Memorandum details the minor modification requested and the arguments in support.

               Dated: July 12, 2019                 TRANS-RADIAL SOLUTIONS, LLC



                                                    By: /s/ W. Ryan Snow
                                                             Of Counsel

W. Ryan Snow, VSB No. 47423
David C. Hartnett, VSB No. 80452
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, Virginia 23510
Telephone: (757) 623-3000
Facsimile: (757) 623-5735
wrsnow@cwm-law.com
dhartnett@cwm-law.com

and

Bernard S. Klosowski, Jr. (admitted pro hac vice)
THRIVE IP® INTELLECTUAL PROPERTY LAW FIRM
200 N. Main Street, Suite 500
Greenville, SC 29601
Telephone: 864.516.7529
Facsimile: 866.747.2595
Ben.Klosowski@Thrive-IP.com

Counsel for Plaintiff
Case 2:18-cv-00656-RAJ-DEM Document 45 Filed 07/12/19 Page 3 of 3 PageID# 372



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of July 2019, I electronically filed the foregoing with the
Clerk of the Court for the U.S. District Court, Eastern District of Virginia, Norfolk Division, using
the electronic case filing system of the court, which will send a “Notice of Electronic Filing” to the
attorneys of record who have consented in writing to accepting service by electronic means.



                                                                 ______/s/ W. Ryan Snow___________

W. Ryan Snow, VSB No. 47423
David C. Hartnett, VSB No. 80452
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, Virginia 23510
Telephone: (757) 623-3000
Facsimile: (757) 623-5735
wrsnow@cwm-law.com
dhartnett@cwm-law.com

Counsel for Plaintiff
